DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 19 was found to be allowable because a junction of the first and second polarization beam splitting surfaces is located on a path of the incident image light and forms a seam; a diffracting element located in the input light path and prior to the seam and aligned with the seam, wherein the diffracting element comprises a geometry that performs at least one of blocking a portion of the image light and scattering a portion of the image light; a first reflective member in the first exit light path; and a second reflective member in the second exit light path, wherein light reflected by the first and second reflective members form a first stereoscopic image on the image-forming surface.

Claims 20-36 and 38 are allowable as being dependent on claim 19.

Claim 37 was found to be allowable because a diffracting element prior to the seam, located in the input light path, the diffracting element aligned with the seam, wherein the diffracting element comprises a geometry that performs at least one of blocking a portion of the image light and scattering a portion of the image light; a first reflective member in the first exit light path; and a second reflective member in the second exit light path, wherein light reflected by the first and second reflective members form a single stereoscopic image on an image-forming surface.

The closest available prior art Lee et al. (US PG Pub. 20170078656) discloses a polarizing beam splitter (PBS) assembly (substrate 36 and prisms 23, 24 and 25 of fig. 19) for directing image light on an input light path into multiple exit light paths (illustrated in fig. 20), the PBS assembly (substrate 36 and prisms 23, 24 and 25 of fig. 19) comprising: a top prism (prism 23 of fig. 19) having a first surface (shown below in the examiners illustration of fig. 19) adapted to receive the image light on the input light path and a second surface (shown below in the examiners illustration of fig. 19) adapted to direct the image light along a first exit light path, wherein the first surface of the top prism and the second surface of the top prism meet to form a first edge (shown below in the examiners illustration of fig. 19); a bottom prism (prism 25 of fig. 19) having a first surface (shown below in the examiners illustration of fig. 19) adapted to receive the image light on the input light path and a second surface (shown below in the examiners illustration of fig. 19) adapted to direct the image light along a second exit light path different from the first exit light path (shown below in the examiners illustration of fig. 19), wherein the first surface of the bottom prism and the second surface of the bottom prism meet to form a second edge (shown below in the examiners illustration of fig. 19), and wherein the first edge and the second edge meet to form a seam (shown below in the examiners illustration of fig. 19); however, Lee fails to teach or render obvious a diffracting element prior to the seam in the input light path, the diffracting element aligned with the seam, wherein the diffracting element comprises a geometry that performs at least one of blocking a portion of the image light and scattering a portion of the image light.

    PNG
    media_image1.png
    604
    484
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        25 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882